

114 HR 5632 IH: Stranded Nuclear Waste Accountability Act of 2016
U.S. House of Representatives
2016-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5632IN THE HOUSE OF REPRESENTATIVESJuly 6, 2016Mr. Dold (for himself, Mr. Courtney, Mr. Welch, and Mr. Ribble) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Energy to carry out a program to provide payments to communities in
			 which a nuclear power plant that has ceased generating electricity and
			 that stores spent nuclear fuel onsite is located, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stranded Nuclear Waste Accountability Act of 2016. 2.Program for payments to communities that are impacted by interim storage of spent nuclear fuel (a)ProgramThe Secretary of Energy shall establish and carry out a program to make payments to units of general local government within the jurisdictional boundaries of which an eligible civilian nuclear power plant is located.
			(b)Payments
 (1)AmountExcept as provided in paragraph (3), a payment made to a unit of general local government under the program established under subsection (a) shall be equal to $15 per kilogram of spent nuclear fuel stored at the eligible civilian nuclear power plant that is located within the jurisdictional boundaries of such unit of general local government.
 (2)Number and frequencyFor each eligible civilian nuclear power plant, the Secretary may only make one payment to one unit of general local government per fiscal year under the program established under subsection (a).
 (3)Pro rata reductionFor any fiscal year, the Secretary shall, on a pro rata basis, reduce the amount paid to a unit of general local government under the program established under subsection (a) as necessary to ensure, to the extent possible, that a payment is made to a unit of general local government with respect to each eligible civilian nuclear power plant for that fiscal year.
 (4)Annual applicationIn order to be eligible to receive a payment under the program established under subsection (a) for a fiscal year, a unit of general local government shall submit an application to the Secretary.
 (c)DefinitionsIn this Act: (1)Civilian nuclear power reactorThe term civilian nuclear power reactor has the meaning given such term in section 2(6) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101(6)).
 (2)Eligible civilian nuclear power plantThe term eligible civilian nuclear power plant means a site at which— (A)each civilian nuclear power reactor located at such site has ceased generating electricity prior to the date of enactment of this Act; and
 (B)spent nuclear fuel is being stored. (3)SecretaryThe term Secretary means the Secretary of Energy.
 (4)Spent nuclear fuelThe term spent nuclear fuel has the meaning given such term in section 2(23) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101(23)).
 (5)Unit of general local governmentThe term unit of general local government has the meaning given such term in section 2(28) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101(28)).
 (d)Authorization of appropriationsThere are authorized to be appropriated $100,000,000 for the program established under subsection (a) for each of fiscal years 2017 through 2023.
			